Citation Nr: 1636419	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a psychiatric disorder, other than PTSD, to include as secondary to hepatitis C and PTSD.

4.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as secondary to hepatitis C and PTSD.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

A hearing was held on March 22, 2012 by means of video conferencing equipment with the appellant in Denver, Colorado, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The Board subsequently remanded the issues of entitlement to service connection for hepatitis C, a psychiatric disorder other than PTSD and CFS in May 2012.  

Also in May 2012, the Board issued a decision denying entitlement to service connection for PTSD.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2013 Order, the Court vacated the part of the May 2012 Board decision that denied entitlement to service connection for PTSD, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board subsequently remanded the case again for further development in July 2013 and April 2014.

The issues of service connection for PTSD; service connection for a psychiatric disorder, other than PTSD; and service connection for CFS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hepatitis C was not shown in service or for several years thereafter and is not otherwise the result of active service.


CONCLUSION OF LAW

The criteria for establishing service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, VA complied with the duty to notify with a letter dated in June 2007.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  It has successfully requested and obtained service treatment records, identified private medical records, and VA medical records.  The Veteran has not identified and the record does not suggest that there are additional treatment records or relevant social security records that have not been associated with the file.

The duty to assist includes providing an examination when one is required by law.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides a three element analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A VA medical opinion was most recently issued in May 2014.  The record does not reflect that the opinion is inadequate.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provides a well-reasoned and adequately supported opinion. 

Furthermore, inasmuch as an addendum opinion was obtained in May 2014 that was based on a review of the claims file and considered specific risk factors, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).
	
II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  However, for disabilities that are not listed as chronic under 38 C.F.R. § 3.309(a), such as hepatitis C, the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

The record shows that the Veteran is currently diagnosed with hepatitis C, as VA treatment records show a diagnosis of hepatitis C as early as December 2000, and VA examination reports reference positive serology in February 2000.  Additionally, service treatment records document that the Veteran received various immunizations in service in August 1974 and September 1974.  Thus, a current disability and a potential in-service risk factor have been shown for purposes of continuing the service connection analysis.

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Additionally, the FL noted that while there is at least one case report of hepatitis B being transmitted by an air gun injection, there have been no case reports to date of hepatitis C being transmitted via air gun injection.  However, the letter goes on to state that despite the lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, it is biologically plausible.  Id. 

In July  2012, the Veteran was afforded a VA examination.  The examiner concluded that it was less likely than not that the Veteran's hepatitis C is related to her military service, to include the air gun inoculation.  Instead, the examiner found that the most likely source of the Veteran's hepatitis C is the exposure to her then-husband from 1977 to 1981, who used heroin and cocaine during that time period.  The examiner found that exposure to "represent[] the greatest risk factor."   The examiner also noted various other lesser risk factors, to include the Veteran's work as a nurse, a tattoo in 1996, and childhood sexual abuse.  The examiner found that the least likely risk factor is vaccination with an air gun.  However, as the July 2012 examiner did not have access to the Veteran's claims file, it was unclear whether other potential risk factors were considered, and an addendum opinion was requested.

In May 2014, the July 2012 examiner provided an addendum opinion following review of the claims file, and specifically considered additional risk factors including routine blood donation prior to 1970 (notably prior to service), and a claimed rejection by the Red Cross in 1979 for nonA, nonB hepatitis.  Even considering the foregoing, the examiner's opinion that it is less likely as not that the Veteran's hepatitis C is the result of a disease, event, or injury in service, did not change.  The examiner explained that prior to 1970 donated blood was not screened for hepatitis and prior to 1985 hepatitis B and syphilis were the only two infectious diseases for which blood was screened.  He continued that in the mid-1980s an elevated ALT level was used as a possible marker for nonA, nonB hepatitis.  However, other disorders such as celiac disease (which with the Veteran was later diagnosed), fatty liver disease, and drugs may also cause an mildly elevated ALT level.  So the examiner concluded that whether the Veteran had nonA, nonB hepatitis in 1979 is unknown.  

Regardless, the VA examiner noted the various other risk factors discussed in the prior July 2012 examination report and again concluded that the least likely risk factor would be due to a vaccination with an air gun.  The examiner acknowledged its plausibility, but noted that the risk of contracting hepatitis C from an air gun injector is no greater than that of a normal individual with no apparent risk factors for contracting hepatitis C (hazard ratio 1.0).  He concluded that the multiple risk factors described above (which are notably pre- and post-service) significantly outweigh the risk of contracting hepatitis C from air gun inoculation while in the military.

While the Board acknowledges the articles submitted by the Veteran relating to veterans and hepatitis C, as well as the plausibility of air gun inoculations as an avenue for the transmission of hepatitis C, the Board finds the July 2012 and May 2014 VA medical opinions to cumulatively be of significantly greater probative value.  The VA examiner who provided those opinions is a physician who is board-certified in gastroenterology and hepatology, and he examined the Veteran and her claims file, discussed her relevant medical history, and provided a thorough rationale for his opinion.  Significantly, there is no contrary opinion of record.  Thus the weight of the evidence is against a finding that the Veteran's hepatitis C is related to her military service.  As a result, service connection is not warranted.

In reaching this conclusion, the Board acknowledges the Veteran's contentions, as well as lay statements of record, including statements that the Veteran bled when she received her inoculations, that her current husband has never had hepatitis C, that her former husband was never diagnosed with hepatitis C, and that she never witnessed him do IV drugs.  The Board further acknowledges that as a former nurse, the Veteran is a medical professional who is competent to provide a medical opinion.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  However, in this case, the Board finds that the VA medical opinions offered by a physician with more training and experience and who is certified in hepatology, and which are supported by rationale, outweigh the Veteran's own opinions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Moreover, as noted by the VA examiner in his July 2012 and May 2014 reports, the Veteran has provided inconsistent accounts regarding her risk factors, thereby undermining her credibility.  For example, she reported exposure to contaminated blood or fluids in a May 2007 questionnaire, but denied such exposure in July 2012.  Similarly, she gave a history of several needle stick injuries as a nurse in June 2004, but then denied needle stick injuries in May 2012.  Further, while she stated in her substantive appeal that she made a statement that her former husband used drugs as a teenager, during an October 2004 VA appointment, she reported she was "married for 4 yrs to a man who abused substances."  Such a report does not indicate that the former husband abused substances as a teenager, or in the past, but rather during their marriage.  Such inconsistencies lessen the persuasiveness of the Veteran's own arguments.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility). 

Thus, to the extent that the Veteran has asserted that her hepatitis C is directly related to service, specifically to air gun inoculations, her assertions are not sufficient in this instance and are outweighed by other probative evidence of record. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, service connection for hepatitis C is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

Following a review of the record, the Board finds that remand of the PTSD claim is necessary for further development.  

Specifically, an additional attempt should be made to obtain relevant private treatment records.  The Veteran has reported that she received post service treatment for service-related sexual trauma with a Dr. J.G.  The Board acknowledges that a request was made for those records in August 2013, and that Dr. J.G. responded that she did not recognize the Veteran's name.  However, as observed by Dr. J.G., the request for records was largely incoherent and did not include an authorization for the release of records.  Nor did it provide the Veteran's former name at the time of treatment (but rather her current name following a more recent marriage), nor any Social Security number.  Thus, the Board finds that an additional and proper attempt should be made to obtain those records.

The Board notes that the issues of entitlement to service connection for a psychiatric disorder other than PTSD and CFS, to include as secondary to PTSD, are inextricably intertwined with the issue remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, these issues must also be remanded to the RO.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide new or updated authorization for VA to obtain her complete medical records from the private provider who treated her for sexual trauma sometime in the 1980s or 1990s.  If the identified records are not obtained, advise the Veteran of that fact and provide her an opportunity to obtain the records.

2.  Thereafter, complete any further development deemed appropriate, to include a new opinion if deemed necessary upon receipt of any additional records, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


